Case: 12-40929       Document: 00512199048         Page: 1     Date Filed: 04/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 5, 2013
                                     No. 12-40929
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

BILLY D. DAVIS,

                                                  Petitioner-Appellant

v.

JOHN B. FOX, Warden, Beaumont USP,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:12-CV-235


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Billy D. Davis, federal prisoner # 80388-008, was
convicted by a jury of conspiracy to distribute 50 grams or more of cocaine base
in violation of 21 U.S.C. § 846. The district court’s sentence of 360 months in
prison was later reduced to 262 months. Davis now appeals the dismissal of his
28 U.S.C. § 2241 petition challenging his conviction and sentence.                     Davis
challenges the validity of our decision in Reyes-Requena v. United States, 243
F.3d 893 (5th Cir. 2001).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40929     Document: 00512199048      Page: 2    Date Filed: 04/05/2013

                                  No. 12-40929

      We review a district court’s dismissal of a § 2241 petition de novo. Padilla
v. United States, 416 F.3d 424, 425 (5th Cir. 2005). A federal prisoner who seeks
to challenge the legality of his conviction or sentence must generally file a § 2255
motion. Id. at 425-26. However, if the federal prisoner can show that § 2255 is
“inadequate or ineffective,” he may challenge the legality of his conviction or
sentence in a § 2241 petition. § 2255(e); see Reyes-Requena, 243 F.3d at 901.
      Davis has not shown that his claims are ?based on a retroactively
applicable Supreme Court decision establishing that he may have been convicted
of a nonexistent offense . . . that was foreclosed by circuit law at the time when
the claim should have been raised in [his] trial, appeal, or first § 2255 motion.”
Reyes-Requena, 243 F.3d at 904. Further, his challenge to Reyes-Requena is
unavailing: One panel of this court may not overrule another panel absent an
intervening en banc decision of this court or a decision of the Supreme Court,
even if the panel disagrees with the prior panel’s holding. In re Entringer
Bakeries, Inc., 548 F.3d 344, 348-49 (5th Cir. 2008). Accordingly, the district
court’s judgment dismissing Davis’s § 2241 petition is AFFIRMED.




                                         2